Citation Nr: 0026953	
Decision Date: 10/10/00    Archive Date: 10/19/00

DOCKET NO.  97-20 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina




THE ISSUE

Dissatisfaction with the initial 10 percent rating assigned 
following the grant of service connection for the residuals 
of a left ankle fracture.  




REPRESENTATION

Appellant represented by:	The American Legion






WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from September 1975 to June 
1996.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 1996 rating decision by the RO.  

The veteran testified at a personal hearing before a Hearing 
Officer at the RO in November 1997.  

The case was remanded by the Board to the RO in January 1999 
for additional development of the record.  



FINDING OF FACT

The veteran's service-connected left ankle fracture residuals 
are not shown to be manifested by more than moderate 
limitation of motion with excess fatigability by history; 
neither weakened movement, incoordination or marked 
functional loss due to pain, nor related bony deformity 
consistent with malunion is demonstrated.  



CONCLUSION OF LAW

The criteria for the assignment of a rating above the initial 
10 percent rating assigned following a grant of service 
connection for service-connected residuals of a left ankle 
fracture are not met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 4.7, 4.71a including 
Diagnostic Codes 5270, 5271 (1999).  



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's claim as to this issue is well grounded within 
the meaning of 38 U.S.C.A. § 5107 (West 1991 & Supp. 2000).  
That is, the Board finds that she has presented a plausible 
claim.  The Board is also satisfied that all relevant facts 
have been properly developed and that no further assistance 
to the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107.  

Historically, the veteran was afforded a VA examination in 
August 1996 when she reported having a history of a fractured 
left ankle in service in 1992 that required treatment with 
open reduction and internal fixation.  She presented with 
continuing complaints of pain, worsened with prolonged 
standing, difficulty with ambulation and intermittent 
stiffness and swelling.  

The VA examination of the left ankle revealed the presence of 
two well-healed incisions over the medial and lateral aspect 
of her ankle with minimal tenderness to palpation over the 
scars.  The range of motion was recorded as being 10 degrees 
of dorsiflexion, 30 degrees of plantar flexion, 10 degrees of 
inversion and 5 degrees of eversion.  Tenderness to palpation 
over the anterior joint line, as well as over the medial and 
lateral malleolus, was also noted.  The final impression 
included that of status post left ankle fracture and status 
post open reduction and internal fixation with continuous 
discomfort, as well as changes of early arthritis. X-ray 
studies showed screw holes in the distal fibula from previous 
orthopedic procedures, but no other abnormalities were found.  

Subsequent to the VA examination, the RO granted service 
connection for residuals of a left ankle fracture in an 
October 1996 RO rating decision.  A 10 percent evaluation was 
assigned to that disability, effective on July 1, 1996.  

When the veteran testified at the hearing at the RO in 
November 1997, she reported complaints referable to her left 
ankle, including lack of mobility, inability to stand for 
long periods of time and sensitivity to touch.  She indicated 
that she had been treated by an orthopedic surgeon for her 
complaints and that, as recent as October 1997, surgery had 
been performed to remove a possible pinched nerve, as well as 
scar tissue and cartilage.  Reportedly, she had been told 
that this procedure would have to be performed periodically 
to remove any buildup of scar tissue.  

Since the records referable to treatment had not been 
associated with the claims folder, the Board remanded the 
case to the RO so that medical records of the veteran could 
be obtained and associated with the claims file.  

In addition, the Board directed the RO to afford the veteran 
another VA examination.  The Board noted that any examination 
of musculoskeletal disability done for rating purposes must 
include consideration of all factors identified in 38 C.F.R. 
§§ 4.40, 4.45 and clinical findings must be expressed in 
terms of the degree of additional range-of-motion loss due to 
any pain on use, incoordination, weakness, fatigability, or 
pain during flare-ups.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

Pursuant to the directives set forth in the January 1999 
Remand, the RO requested that the veteran furnish the names, 
addresses and approximate dates of treatment from all VA and 
non-VA health care providers from whom she had received 
treatment for residuals of a left ankle fracture in light of 
her hearing testimony.  The veteran did not respond to the 
request.  

The veteran was then afforded a VA orthopedic examination in 
June 1999 when she complained of having a fairly constant 
tingling in the region of the left medial malleolus that was 
made worse by prolonged standing.  The veteran indicated that 
she developed pain, but not really any numbness in the medial 
aspect of the foot.  On examination of the left ankle, there 
was a 4 cm scar over the medial malleolus and a 10.5 cm scar 
over the lateral malleolus.  The veteran was able to 
dorsiflex the left foot from 0 to 18 degrees, compared to 0 
to 19 degrees on the right.  Plantar flexion of the left foot 
was carried out from 0 to 40 degrees, compared to from 0 to 
45 degrees on the right.  The medial malleolus was 
hyperesthetic.  There was a negative Tinel's sign over the 
left tarsal tunnel.  Inversion of the left foot caused no 
increased symptoms.  There was no evidence of muscle weakness 
in the left foot.  

The diagnosis was that of status post fracture of the left 
ankle with residual medial foot pain and tingling in the 
region of the left medial malleolus.  The ankle did not 
exhibit any weakened movement, but there was excess 
fatigability by history.  There was no evidence of any 
incoordination on examination.  The veteran was able to stay 
on her feet for at least 40 minutes and seemed to be doing 
well at the present time in nursing school, including doing 
her clinical rotations.  Therefore, the VA examiner opined 
that, while the veteran was having pain, she was not having 
any functional loss due to the pain.  

X-ray studies in June 1999 indicated that there did not 
appear to be a significant change from the x-ray studies 
associated with the August 1996 VA examination.  There was no 
evidence of joint effusion.  There was a suggestion of mild 
osteopenia.  No acute fracture was seen.  Conclusion was that 
of a stable examination with some osteopenia, but no evidence 
of acute injury.  Post-surgical changes appeared stable.  

The veteran asserts that the service-connected residuals of 
her left ankle fracture are severe enough to warrant a rating 
in excess of 10 percent since the grant of service 
connection.  

The evaluation assigned for a service-connected disability is 
established by comparing the manifestations indicated in the 
recent medical findings with the criteria in the VA's 
Schedule for Rating Disabilities.  38 C.F.R. Part 4 (1999).  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.   38 C.F.R. § 4.7 (1999).  

The rating schedule provides that when an unlisted disability 
is encountered, it will be permissible to rate under a 
closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(1999).  

According to Fenderson v. West, 12 Vet. App 119 (1999), "at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings.  "  Thus, the 
Board must consider the proper ratings since the effective 
date of service connection.  

The service-connected residuals of the fractured left ankle 
are rated under Diagnostic Code 5271 for limitation of motion 
of the ankle.  Under Diagnostic Code 5271, a 10 percent 
rating is assigned where moderate limitation of the ankle is 
shown.  A 20 percent rating is assigned where marked 
limitation of the ankle is shown.  

In addition, Diagnostic Code 5270 contemplates ratings for 
ankylosis of the ankle and provides for a 20 percent rating 
for ankylosis in plantar flexion, less than 30 degrees.  A 30 
percent rating is assigned where the evidence shows ankylosis 
in plantar flexion between 30 degrees and 40 degrees, or in 
dorsiflexion between 0 degrees and 10 degrees.  Finally a 40 
percent rating is assigned for ankylosis when plantar flexion 
is at more than 40 degrees, or in dorsiflexion at more than 
10 degrees or with abduction, adduction, inversion or 
eversion deformity.  

In the case of DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Court expounded on the evidence required for a full 
evaluation of orthopedic disabilities.  In the DeLuca case, 
the Court held that ratings based on limitation of motion do 
not subsume 38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.  It was 
also held that the provisions of 38 C.F.R. § 4.14 (avoidance 
of pyramiding) did not forbid consideration of a higher 
rating based on greater limitation of motion due to pain on 
use, including during flare-ups.  The Board notes that the 
guidance provided by the Court in DeLuca must be followed in 
adjudicating claims where a rating under the Diagnostic Codes 
governing limitation of motion should be considered.  

The Board has considered functional loss due to pain under 38 
C.F.R. § 4.40 (1999) and functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. § 4.45 (1999).  In this case, the veteran 
complained of pain and some fatigability; however, the Board 
notes that a 10 percent rating has been assigned under the 
provisions of Diagnostic Code 5271 for consistent with a 
finding of moderate limitation of motion.  Specifically, the 
examiner in June 1999 noted that the motion of the left ankle 
was somewhat reduced from normal with active dorsiflexion to 
18 degrees and plantar flexion to 40 degrees.  

The VA examiner also noted that inversion of the left foot 
caused no increased symptoms and that there was no evidence 
of muscle weakness in the left foot.  Although the veteran 
reported increased fatigability, the examiner pointed out 
that the veteran was able to manage nursing school including 
doing her clinical rotations.  Significantly, the VA examiner 
was of the opinion that the veteran was having no functional 
loss related to her complaints of pain.  

In order to warrant a rating in excess of 10 percent for the 
service-connected residuals of a left ankle fracture, the 
evidence would have to show marked limitation of the ankle 
under Diagnostic Code 5271.  However, more than moderate 
limitation of motion of the ankle is not demonstrated.  
Furthermore, there is no medical evidence to suggest that the 
veteran suffers from related symptoms of pain, incoordination 
or such fatigability with regard to her left ankle that would 
be consistent with marked functional loss or ankylosis.  See 
DeLuca v. Brown, 6 Vet. App. 321 (1993).  

The Board also finds no medical evidence to show that she has 
related left ankle bony deformity consistent with malunion or 
x-ray evidence of degenerative changes due to the service-
connected disability.  

Even though the veteran has complained of pain associated 
with her disability, the medical evidence does not serve to 
establish that a rating in excess of 10 percent for the 
residuals of the left ankle fracture is assignable since the 
effective date of service connection.  

Finally, as noted, the Board acknowledges that the RO 
requested information from the veteran regarding current 
treatment for the residuals of the left ankle fracture 
subsequent to her November 1997 personal hearing at the RO  
The veteran did not respond to that request.  

The Board is aware that VA's duty to assist is not a one-way 
street.  If the veteran wishes help, she cannot passively 
wait for it in those circumstances where her own actions are 
essential in obtaining the putative evidence.  Wood v. 
Derwinski, 1 Vet. App. 191 (1991); Hayes v. Brown, 5 Vet. 
App. 60, 68 (1993).  

The Board has also considered whether the veteran is entitled 
to "staged" ratings for the service-connected residuals of a 
left ankle fracture as prescribed by the directives in 
Fenderson v. West, 12 Vet. App. 119 (1999).  However, at no 
time since service has the service-connected disability been 
more disabling than as discussed hereinabove.  



ORDER

An increased rating in excess of the initial 10 percent 
rating assigned for the service-connected residuals of a left 
ankle fracture from the effective date of service connection 
is denied.  



		
	STEPHEN L. WILKINS
	Veterans Law Judge
	Board of Veterans' Appeals



 

